DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 07/30/2020 is noted by the Examiner.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, Feng et al. (US 2018/0313727) and Zhou et al. (US 2018/0136099), fail to specifically teach the invention as claimed. The specific limitation of a double-layer concentric loading frame structure suitable for a true triaxial testing machine having an inner layer frame formed as a cylindrical structure, a middle part of the inner layer frame is formed with a square hole that is fixed with a rock sample mounting box, the inner layer frame being fixed on a base that is provided with a supporting platform, the inner layer frame is provided with an actuator that is fixed on the supporting platform, a piston rod is provided with a first lifting cylinder and a second lifting cylinder, a supporting plate is formed with a guide hole. A guide column is fixed with an upper part of the supporting plate through the guide hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Feng discloses An apparatus and method for determining time-dependence failure under constant temperature through high pressure true triaxial loading for hard rock, includes a pressure chamber and four actuators, wherein a sample bearing platform is arranged in a center of the pressure chamber, a sample bearing and containing chamber is arranged in a center of the sample bearing platform, and a confining pressure loading oil supply hole is formed in the sample bearing platform.
Zhou discloses rock mechanics testing equipment, and discloses a rock hollow cylinder torsional shear apparatus which includes a frame, a lifting device, a bottom seat, a confining pressure barrel, an upper seat, a force transmission shaft, a force transmission shaft holder, a torque application structure and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855